420 F.2d 377
UNITED STATES of America, Plaintiff-Appellee,v.John Charles Oscar HOLLOM, Defendant-Appellant.
No. 23727.
United States Court of Appeals Ninth Circuit.
January 19, 1970.
Rehearing Denied February 16, 1970.

Appeal from the United States District Court for the Southern District of California; Walter E. Craig, Judge.
Frederick E. Watson (argued), San Francisco, Cal., for appellant.
Raymond Zvetina (argued), Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before MERRILL, KOELSCH and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Counsel for appellant has done an extraordinary job with the materials at hand. The theories of defense advanced on appeal were not, however, those adopted at trial and were not supported or preserved by trial objections. In no instance can we say that the error assigned was plain error that affected "substantial rights." Fed.R.Crim.P. 52(b).


2
Nor can we agree with appellant that he did not receive effective assistance of counsel at the time of trial. The trial strategy adopted appears to have been a perfectly valid plan of defense in the face of abundant evidence of guilt and an explanation by the appellant that may well have taxed the credulity of the jury.


3
Judgment affirmed.